—In an action for a divorce and ancillary relief, the defendant husband appeals from an order of the Supreme Court, Rockland County (Sherwood, J.), dated July 24, 1997, which, inter alia, directed him to pay to the plaintiff wife $500 per week as temporary maintenance and $500 per week as temporary child support, and to pay the child’s unreimbursed medical expenses.
Ordered that the order is affirmed, with costs.
Pendente lite awards of maintenance and child support should rarely be modified by an appellate court, and even then only under exigent circumstances, such as where a party is unable to meet his or her financial obligations or when justice otherwise requires it (see, Albanese v Albanese, 234 AD2d 489; Zeitlin v Zeitlin, 209 AD2d 613; Bagner v Bagner, 207 AD2d 367). It is still the general rule that the proper remedy for any perceived inequity in a pendente lite award is a speedy trial (see, Podwal v Podwal, 234 AD2d 530; Gianni v Gianni, 172 AD2d 487). The pendente lite award made by the Supreme Court was not an improvident exercise of discretion and should not be disturbed on appeal. Rosenblatt, J. P., Miller, Thompson and Joy, JJ., concur.